Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument regarding the new matter rejection; paragraphs [0066], [0068], [0072], [0097], [0102], [0125], and [0127] in addition to Figure 3 provide support for the limitation “wherein the at least one pair of a moveable frit and a chromatography column support do both move along the flow direction in the column upon compression as well as expansion of the column material”; it is clear from the specification as would be understood by one of skill in the art that the separator is in contact with the wall and can slide along the inner wall; it would be understood that it cannot be passed by the chromatography material and therefore it has to move based on the compression and expansion of the material; the separator is used in combination with the moveable frit and both are moveable since they have to move together, the Examiner does not find this persuasive. 
Figure 3 does not provide any indication of the frit and support moving along the flow direction in the column.  Figure 3 does not provide support for moving the frit and support during compression or expansion. 
Figure 3 does provide support for the separator being in contact with the wall; however, there is no indication that the separator slides. 

Paragraph 68 states that the support is removable from the column and “freely moveable within the chromatography column”.   However, this does not provide support for the support moving during compression and expansion or movement along a flow direction.
Paragraph 72 states that the moveable frit is used in combination with the support; however, it does not state that they move together. 
Paragraph 97 describes the structure of the device and states that the support provides stabilization; however, does not state that the support moves during expansion and compression or movement along a flow direction. 
Paragraph 102 states that the support is removable from the column.   However, this does not provide support for the support moving during compression and expansion or movement along a flow direction.
Paragraph 125 and paragraph 127 provides support for a separator which slides but does not provide support for a support which moves during expansion and compression or movement along a flow direction. 
Merely stating that the separator is used in combination with the moveable frit does not provide support for both moving together. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777